DETAILED ACTION
This office action has been issued in response to an amendment filed 6/2/2021.  Claims 36, 38, 46, 51 and 53 were amended.  Claims 39, 50 and 54 were previously canceled. No new claims were added.  Claims 36-38, 40-49, 51-53 and 55 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 6/2/2021, to claims 38 and 53 correcting the claim to recite “short-range radio” are sufficient to overcome the rejection to the aforementioned claims. Accordingly, the rejection of claims 38 and 53 under 112, second paragraph, as filed in (11) of the Non-Final Office action filed 3/2/2021, is withdrawn.  
Applicant’s arguments, see pages 6-10 of the Remarks, filed 6/2/2021, with respect to amended independent claims 36, 46 and 51 as being rejected under 35 U.S.C. 103(a) as being unpatentable over Field-Eliot (US 2014/0013396 A1) in view of Duane (US 8307210 B1), further in view of Srinivasan (US 2013/0086645 A1), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 36-38, 40-49, 51-53 and 55 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 36, 46 and 51are allowed for reasons argued by applicant in pages 6-10 of the Remarks, filed 6/2/2021, and for reasons explained below.
As to independent claims 36, 46 and 51, the prior art including Field-Eliot (US 2014/0013396 A1), Duane (US 8307210 B1) and Srinivasan (US 2013/0086645 A1) alone or in combination, fails to anticipate or render obvious the claimed invention.  
Field-Eliot (prior art on the record) teaches a method of selecting unique identifiers and user/application tokens from among multiple identifiers or tokens stored in the memory of the system and deciding, based upon the application token whether to grant the user device access to the server of the system for the desired functionality.
Duane (prior art on the record) teaches a method of producing or validating a cryptographic token based on a current time and a sequence number which increments when used in the calculation for each token.
Srinivasan (prior art on the record) teaches a method and system involving client tokens which comprise encrypted parts. Srinivasan also teaches maintain a list of grants which allow client access pertaining to a user among multiple users.

Guo (US 2009/0300168 A1) teaches a method and system in which a user can use the device ID to publish a device for sharing with other remote users. The remote users can discover devices that are shared by other users based on device IDs, connect to a selected device, and then verify that they have connected to the correct device based on its device ID.
Lorenzo (US 2014/0040993 A1) teaches a method of selecting one of multiple administrative domains based on flexible criteria (i.e. at least on the identity of said end user but also considering varying user or service preferences), performing, said selected administrative domain, a secure authorization to grant access to said end user by means of an open protocol, and providing, said selected administrative domain to said service application, once performed said secure authorization, direct or proxy access to said user's protected resource via the endpoint established by said intermediate entity.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “cause the apparatus to receive a second list of access tokens from a second user device and use the second list of access tokens in deciding on granting access to the apparatus to user devices other than the second user device”


Conclusion
Therefore, claims 36-38, 40-49, 51-53 and 55 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.I.N./Examiner, Art Unit 2438  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498